At a former day of this court the judgment of the trial court was affirmed. Appellant filed a motion for rehearing, alleging that this court was in error in holding that it was unnecessary, under the facts of this case, to charge that one has a right to kill to protect his property. The injured party had made no assault on defendant, and if any attempt at robbery was committed, it was by appellant. The State's testimony is that prosecuting witness won the money in a game, and defendant shot him because he would not give back the money. Defendant testified that there was no game, but that the prosecuting witness took the money out of his clothes, and when he discovered the theft he demanded the return of the money; that when he made the demand prosecuting witness struck at him with a knife. This, if true, made a case of self-defense. The court fairly presented this theory and the jury found against appellant's theory.
The motion for rehearing is overruled.
Overruled